                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                       Case No. 18-mc-80200-KAW
                                   8
                                         In re Issuance of a Subpoena to Trevor
                                                                                           ORDER GRANTING APPLICATION
                                   9     Moss Pursuant to 28 U.S.C. § 1782                 FOR A SUBPOENA FOR USE IN A
                                                                                           FOREIGN PROCEEDING
                                  10
                                                                                           Re: Dkt. No. 1
                                  11

                                  12          On November 19, 2018, Applicants filed an application for a subpoena for use in a foreign
Northern District of California
 United States District Court




                                  13   proceeding pursuant to 28 U.S.C. § 1782. (Application ("App."), Dkt. No. 1.) Applicants seek

                                  14   discovery from Mr. Trevor Moss in connection with a judicial proceeding in British Columbia,

                                  15   Canada. (Id. at 2.)

                                  16          On November 27, 2018, Applicants informed the Court that Nevsun Resource Ltd. -- Mr.

                                  17   Moss's former employer -- intended to move the Canadian court for an injunction to restrain

                                  18   Applicants from subpoenaing Mr. Moss. (Dkt. No. 6 at 1.) In light of the pending motion in the

                                  19   Canadian court, Applicants and Mr. Moss stipulated to continuing the briefing schedule on the §

                                  20   1782 application. (Dkt. Nos. 7, 11.)

                                  21          On December 19, 2018, Applicants informed the Court that Nevsun's motion had been

                                  22   heard, and that the Canadian court was reserving judgment on the motion until the week of

                                  23   January 15, 2019. (Dkt. No. 14 at 1.) Applicants requested that the Court not rule on the § 1782

                                  24   application until after January 21, 2019. Applicants also amended the requested subpoena to

                                  25   exclude documents Mr. Moss had already provided to Nevsun, and to reaffirm that Applicants

                                  26   were not requesting privileged documents. (Id.; see also Dkt. No. 14-1.)

                                  27          Pursuant to the stipulated briefing schedule, Mr. Moss filed his opposition on January 15,

                                  28   2019. (Dkt. No. 16.) Mr. Moss stated that the Canadian court had yet to issue a ruling, but that it
                                   1   "ha[d] made oral statements suggesting the Canadian court ultimately will be receptive to

                                   2   Applicants deposing him in California. Given that understanding, Mr. Moss does not oppose

                                   3   Applicants' request for issuance of a U.S. subpoena, with three caveats." (Id. at 1.) First, Mr.

                                   4   Moss reserved his objections to Applicants' document requests and deposition questions. (Id.)

                                   5   Second, Mr. Moss reserved his objections to the deposition location, explaining that a deposition

                                   6   in San Francisco would require him to travel more than 100 miles from his home in Ukiah,

                                   7   California. (Id. at 1-2.) Third, Mr. Moss requested that if the Canadian court's written ruling

                                   8   imposed conditions or restrictions on his deposition, Applicants would honor those conditions or

                                   9   restrictions. (Id. at 3.)

                                  10           On February 1, 2019, Applicants filed a letter, stating that the Canadian court had denied

                                  11   Nevsun's motion for an injunction, and that the parties are in the process of settling the terms of

                                  12   the Canadian court's order. (Dkt. No. 17.)
Northern District of California
 United States District Court




                                  13           In light of Mr. Moss's non-opposition and Applicants' February 1, 2019 letter, the Court

                                  14   GRANTS Applicants' § 1782 application, which shall be consistent with the amended subpoena as

                                  15   filed on December 19, 2018. (See Dkt. No. 14-1.) This order does not preclude Mr. Moss from

                                  16   bringing a motion to quash or modify the discovery sought. See In re Raiffeinsenbank, Case No.

                                  17   16-mc-80203-MEJ, 2016 WL 6474224, at *7 (N.D. Cal. Nov. 2, 2016) ("If Zubarev seeks to

                                  18   challenge the intrusiveness, relevance, breadth, or burdensomeness of RFB's request for

                                  19   documents, the Court's ruling does not preclude him from bringing a motion to quash or modify

                                  20   the subpoenas."); In re Republic of Ecuador, Case No. 10-mc-80225-CRB (EMC), 2010 WL

                                  21   3702427, at *5 (N.D. Cal. Sept. 15, 2010) ("the Court's ruling here does not preclude Mr.

                                  22   Borja . . . from contesting the subpoena based on undue intrusion or burden or based on other

                                  23   grounds (e.g., overbreadth)"). Applicants are ordered to meet and confer with Mr. Moss regarding

                                  24   a deposition location that is convenient to Mr. Moss.

                                  25           IT IS SO ORDERED.

                                  26   Dated: February 11, 2019
                                                                                             __________________________________
                                  27                                                         KANDIS A. WESTMORE
                                  28                                                         United States Magistrate Judge

                                                                                         2
